PER CURIAM.
We reverse the order denying defendant’s motion to correct illegal sentence. After return of the jury’s verdict, the court recognized that double jeopardy prohibited conviction for both unlawful possession of *1246a firearm while engaged in a criminal offense and robbery with a firearm. However, the written judgment reflects adjudications of guilt on both counts. As the state properly concedes, the conviction and sentence for unlawful possession of a firearm must be vacated.
Accordingly, we reverse the order and remand for correction of the judgment and sentence.